Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 16-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 20150127646) in view of Youn et al hereinafter Youn (US 20180376446)
Referring to Claim 1.  Shaw discloses a method for providing a data analysis service, comprising: generating, by network data analytics (HSS, refer to par 0139, 0064), data information (establish connection, refer to par 0139, 0022 – 0024, 0026) according to network operation and maintenance data (PCRF, refer to par 0138); and sending, by the network data analytics (refer to par 0023, 0028, 0049-0050), the data information to an application through a network exposure function (refer to par 0138, S-GW, refer to par 0138); wherein the network data analytics and the network exposure function are network service units defined by third generation partnership project (3GPP) (refer to par 0124: the network is defined with 3GPP specification in Shaw)
Youn further supporting the 3GPP functionalities in the network environment (refer to par 0075)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shaw with Youn because Youn’s teaching would allow the system to provide low end-to end latency, and increase transmission rate per user.  
Referring to Claim 2.  Shaw and Youn disclosed the method for a data analysis service of claim 1, Shaw further discloses : receiving, by the network data analytics (HSS inside in processor 16, refer to par 0046, 0047), a data traffic subscription request or a cancellation subscription request which is forwarded by the network exposure function (data have to pass through S-GW, refer to par 0138, S-GW, refer to par 0138 ) from the application (refer to par 0025, 0026), and recording or updating data traffic subscribed to by the application according to information about the data traffic carried in the big data traffic subscription request or the cancellation subscription request (HSS keep tracks of profile/big data information, and update information, refer to par 0047, 0127).

Referring to Claim 3.  Shaw and Youn disclosed the method for providing a big data analysis service of claim 1, Shaw further discloses, before the generating, by the network data analytics, the big data information according to the network operation and maintenance data, further comprising:
acquiring, by the network data analytics, the network operation and maintenance data from the network exposure function, or acquiring, by the network data analytics, the network operation and maintenance data from a plurality of network functions (refer to par 0139, 0024-0028).

Referring to Claim 4.  Shaw and Youn disclosed the method for providing a data analysis service of claim 1, Sabella discloses wherein sending the big data information to the application through the network exposure function by the network data analytics comprises:
determining, by the network data analytics, that the big data information matches with big data traffic subscribed to by the application, and sending the big data information to the application through the network exposure function; or receiving, by the network data analytics, a query request sent by the application through the network exposure function, and sending the data information requested to be queried by the application to the application through the network exposure function (0135, 0138, 0139, 0127, 0023 0024-0026, 0028).

Referring to Claim 5.  Shaw and Youn disclosed the method for providing a big data analysis service of claim 1, Shaw further discloses wherein the big data information comprises at least one of: cell-level information, subscriber-level information, session-level information or a subscriber mobility rule (refer to par 0025, 0022, 0026).


Referring to Claims 6-10, 16, 17, 19, 22 claims are rejected under similar rationales as claims 1-5.  

Referring to Claim 18. Shaw and Youn disclosed the apparatus for providing a data analysis service of claim 17.  Shaw further discloses after receiving the cancellation subscription request from the application, in response to determining that no other application subscribes to the data traffic requested to be cancelled in the cancellation subscription request, carry a data traffic cancellation indication in the cancellation subscription request sent to the network data analytics to instruct the network data analytics to uninstall a corresponding traffic analysis module (update stored user profile information: 0135, 0138, 0139, 0127, 0023 0024-0026, 0028).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabella et al hereinafter Shaw (US 20150127646) in view of Youn et al hereinafter Youn (US 20180376446) in further view of Roy et al hereinafter Roy (US 20180285166).  

Referring to Claim 20. Shaw and Youn disclosed the apparatus for providing a big data analysis service of claim 16.   Although Shaw and Youn disclosed the invention substantially as claimed, Shaw and Youn did not explicitly disclosing “a charging unit; wherein the charging unit is configured to perform charging when the sending unit sends the big data information to the application.”
Roy, in analogous art, disclosing “a charging unit; wherein the charging unit is configured to perform charging when the sending unit sends the big data information to the application (refer to par 0042)”
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shaw, Youn with Roy because Roy’s teaching would allow the system to monitor the shared resources and efficiently control the infrastructure.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN C TANG/Primary Examiner, Art Unit 2447